DETAILED ACTION
Claims 1-6 are allowed.
This office action is responsive to the amendment filed on 12/23/20.  As directed by the amendment: claims 1, 2, and 4 have been amended; claims 7-10 have been cancelled; and no claims have been added.  Thus, claims 1-6 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a take out food case for keeping food fresh having a case body and a case cover in which the case body includes a heat insulation portion and a cold insulation portion, the heat insulation portion of the case body and case cover are provided with a wire hole for allowing a wire therethrough, four first seal grooves arranged at four corners inside the heat insulation portion, and the first seal grooves are respectively inserted with a sealing strip, a plurality of circular cavities evenly provided along a centre line of each sealing strip, a carbon fiber heating pipe is horizontally arranged between each two corresponding circular cavities of each two adjacent sealing strips, in which one side of each sealing strip is arranged with a sealing ridge which matches with respective one of the four first seal grooves and another side of each sealing strip is arranged with two second seal grooves, the two second seal grooves form an angle of 90 degrees therebetween, a perforated baffle between opposite second seal grooves of two adjacent sealing strips, and a central part of the perforated baffle is arranged with a first protrusion, and a layered perforated baffle is disposed on and held by the first protrusion, the layered perforated baffle is arranged with a fixing groove which matches with a take out box, and the take out box is disposed in the fixing groove, an ultraviolet sterilizing lamp is arranged, outer surface of the case cover has a control system arranged, in which the control system comprises an internal power supply, a temperature controller, a timer and display, a thermocouple probe arranged inside the heat insulation portion, and the control system is 
The closest prior art references of record are Xu (CN 206247737), Cordrey (US 1,903,169), and Chen (CN 105876068). While Xu does disclose a cabinet 1 with both a heat insulation chamber 8 and a refrigeration chamber 9; however, Xu does not disclose four first seal grooves arranged at four corners inside the heat insulation portion in which the first seal grooves are respectively inserted with a sealing strips, a plurality of circular cavities evenly provided along a centre line of each sealing strip, a carbon fiber heating pipe arranged between corresponding circular cavities of two adjacent sealing strips in which each sealing strip is arranged at one side with a sealing ridge which matches with respective first seal groove and at another side with two second seal grooves which form an angle of 90 degrees therebetween as recited in claim 1 of the instant patent application. While Cordrey does teach an insulated container which includes inner and outer metallic walls 14,15 between which there may be vertically disposed baffles 16 secured at their upper edges to the coping or frame 17 to which the upper edges of the side walls are also fastened, and the lower edges of the baffles 16 are spaced above the bottom facing of the receptacle; however, Cordrey does not teach a perforated baffle which is arranged between opposite second seal grooves of two adjacent sealing strips, and the perforated baffle is arranged at a central part with a first protrusion for holding a layered perforated baffle, the layered perforated baffle is arranged with a fixing groove which matches with a take-out box, and the take-out box is disposed in the fixing groove as recited in claim 1 of the instant patent application. Similarly, while the reference of Chen teaches a hinged lid in which the inner face of the lid is provided with two lamp sockets in which ultraviolet disinfection lamps are installed therein, the cover being provided with a reset switch and the ultraviolet disinfection lamp is activated upon the lid opening and deactivated upon the lid closing (pg. 2, In. 49 to pg. 3, In. 2); however, Chen does not teach on an outer surface of the case cover a control system is arranged, wherein the control system comprises an internal power supply, a temperature controller, a timer and a displayer, a thermocouple probe is further arranged inside the heat insulation portion, and the control system is connected with the thermocouple probe, the ultraviolet sterilizing lamp and the carbon fiber heating pipe by a wire which passes through the wire holes. Since none of the prior art references of record alone or in combination disclose all the limitations 
Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus claim 1 reads over the prior art of record and is considered to have allowable subject matter.   

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761